In an action by a wife against her husband for a judicial separation, the husband appeals from an order of the Supreme Court, Nassau County, entered January 29, 1960, denying, after a hearing, his motion: (a) to modify the judgment of separation by. eliminating the award of alimony, and (b) to direct the receiver to pay over to him the income from a certain mortgage. The hearing was held pursuant to the remission by this court on a prior appeal (Bittson v. Bittson, 7 A D 2d 867). Order affirmed, with $10 costs and disbursements to the respondent wife. No opinion. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Pette, JJ., concur.